On August 2,1999, the defendant was sentenced to the following: Count I: five (5) years in the Montana State Prison; Count II and III: six (6) months in the Missoula County Jail, on each count. The sentences shall run concurrently with each other.
*94On November 4, 1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Janna Gobeo. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be dismissed.
Done in open Court this 4th day of November, 1999.
DATED this 6th day of December, 1999.
Chairman, Hon. Richard G. Phillips, Member, Hon. Jeffrey H. Langton and Alt. Member, Hon. Robert Boyd